UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 6, 2012 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its Charter) Maryland 1-10093 13-6908486 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 31500 Northwestern Highway, Suite 300, Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (248) 350-9900 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition of Disposition of Assets On September 6, 2012, Ramco-Gershenson Properties Trust, Inc. (RGPT) through its majority-owned partnership subsidiary, Ramco-Gershenson Properties, L.P. (RGPLP) completed the acquisition ofShoppes of Lakeland (“Lakeland”), a 183,842 square foot shopping center, located in Lakeland, Florida from a joint venture in which RGPLP has a 7% equity interest. The purchase price was $28 million, excluding transaction costs.The purchase was funded with borrowings under RGPLP's revolving line of credit. Financial statements required to comply with the rules and regulations of the SEC, including Rule 3-14 of Regulations S-X for the purchase and pro forma financial statements reflecting the effect of this purchase, are included herein under item 9.01. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired. Lakeland Report of Independent Registered Public Accounting Firm. Statements of Revenues and Certain Expenses for the nine months ended September 30, 2012 (unaudited) and the years ended December 31, 2011, 2010 and 2009. Notes to Statements of Revenues and Certain Expenses. (b) Unaudited Pro Forma Financial Information Ramco-Gershenson Properties Trust, Inc. Pro Forma Condensed Consolidated Statement of Operations for the nine months ended September 30, 2012 (unaudited.) Notes and adjustments to Pro Forma Condensed Consolidated Statement of Operations for the nine months ended September 30, 2012 (unaudited.) Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2011 (unaudited.) Notes and adjustments to Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2011 (unaudited.) (d) Exhibits. 23.1Consent of Independent Registered Public Accounting Firm 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board ofTrustees and Shareholders of Ramco-Gershenson Properties Trust We have audited the accompanying statements of revenues and certain expenses (the “Statements”) ofShoppes of Lakeland (the “Company”) for the years ended December31, 2011, 2010 and 2009. These Statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the Statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Statementsare free of material misstatement.An audit includes consideration of internal control over financial reporting as it relates to the Statements as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting as it relates to the Statements. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the Statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the Statements.We believe that our audits provide a reasonable basis for our opinion. The accompanying Statements were prepared for the purpose of complying with the rules and regulations of the United States Securities and Exchange Commission (for inclusion in this Form 8-K of Ramco-Gershenson Properties Trust) as discussed in Note 1 to the Statements and is not intended to be a complete presentation of the Company’s revenues and expenses. In our opinion, the Statements present fairly, in all material respects, the revenues and certain expenses discussed in Note 1 to the Statements for the years ended December31, 2011, 2010 and 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ GRANT THORNTON LLP Southfield, Michigan November 16, 2012 3 SHOPPESOF LAKELAND STATEMENTS OF REVENUES AND CERTAIN EXPENSES (in thousands) For the Nine Months Ended September 30, 2012 For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 For the Year Ended December 31, 2009 (unaudited) REVENUES: Minimum rent $ Recovery Income from tenants Other property income 2 65 10 1 Total Revenues CERTAIN EXPENSES: Property Operating Expenses Property taxes 89 General and administrative 5 4 6 7 Total Certain operating expenses Revenues in excess of certain expenses $ 4 Shoppesof Lakeland Notes to the Statements of Revenues and Certain Expenses For the Nine Months Ended September 30, 2012 (unaudited) and the Years Ended December 31, 2011 2010 and 2009 (dollars in thousands) 1. Business and Basis of Presentation On September 6, 2012, Ramco-Gershenson Properties Trust, Inc. (RGPT) through its majority-owned partnership subsidiary, Ramco-Gershenson Properties, L.P. (RGPLP)completed the acquisition ofShoppesof Lakeland (“Lakeland”) located in Lakeland, Florida from a joint venture in which RGPLP has a 7% equity interest. The purchase price was $28 million, excluding transaction costs. Lakeland is 183,842 square foot community shopping center anchored by Michaels, Staples, Ashley Furniture, Petco, and an anchor-owned Target. The accompanying statements of revenues and certain expenses (the “Statements”) have been prepared on the accrual basis of accounting. The Statements have been prepared for the purpose of complying with the rules and regulations of the United States Securities and Exchange Commission ("SEC"), Regulation S-X, Rule 3-14, and for inclusion in a Current Report on Form 8-K of RGPT.The Statements are not intended to be a complete presentation of the revenues and expenses of Lakeland.Certain expenses, primarily depreciation and amortization, interest, property management fees and other costs not directly related to the future operations of Lakeland have been excluded. The statement of revenues and certain expenses for the nine months ended September 30, 2012 is unaudited; however, in the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of the revenues and certain expenses for the interim period have been included. Revenues and certain expenses for the interim period are not necessarily indicative of the results that may be expected for the full year. We have evaluated whether any subsequent events have occurred up through the time of issuing these statements on November 16, 2012. 2. Summary of Significant Accounting Policies Revenue Recognition Our shopping center space is generally leased to retail tenants under leases that are classified as operating leases. We recognize minimum rents using the straight-line method over the terms of the leases commencing when the tenant takes possession of the space and when construction of landlord funded improvements is substantially complete. Certain of the leases also provide for contingent percentage rental income which is recorded on an accrual basis once the specified sales target is achieved. The leases also provide for recoveries from tenants of CAM, real estate taxes and other operating expenses. These recoveries are estimated and recognized as revenue in the period the recoverable costs are incurred or accrued. Property Operating Expenses Property operating expenses represent the direct expenses of operating the property and include maintenance, utilities, and repair costs that are expected to continue in the ongoing operations of Lakeland.Expenditures for maintenance and repairs are charged to operations as incurred. 5 Use of Estimates The preparation of the Statements in conformity with generally accepted accounting principles in the United States of America (“GAAP”) requires management to make certain estimates and assumptions that affect the reported amounts in the Statements and accompanying footnotes. Actual results could differ from those estimates. 3. Future Minimum Rental Income Shopping center space at Lakeland is leased to tenants and certain anchors pursuant to lease agreements.Tenant leases typically provide for minimum rent and other charges to cover operating costs.Future minimum rent under non-cancellable operating leases in effect at December 31, 2011 are as follows: Year Ending December 31, $ Thereafter Total $ 6 RAMCO-GERSHENSON PROPERTIES TRUST PRO FORMA FINANCIAL INFORMATION INTRODUCTION (Unaudited) The unaudited condensed consolidated balance sheet as of September 30, 2012 presented in the Registrant’s Form 10-Q for the nine months ended September 30, 2012 includes the September 6, 2012 acquisition of Lakeland. The accompanying unaudited pro forma condensed consolidated statements of operations for the nine months ended September 30, 2012 and the year ended December 31, 2011 are presented as if the acquisition of Lakeland occurred on January 1, 2011. These unaudited pro forma condensed consolidated statements should be read in connection with the historical consolidated financial statements and notes thereto filed with the U.S Securities and Exchange Commission.In management’s opinion, all adjustments necessary to reflect the significant effects of these transactions have been made. These statements are based on assumptions and estimates considered appropriate by our management; however, they are unaudited and are not necessarily, and should not be assumed to be, an indication of our financial position or results of operations that would have been achieved had the acquisitions been completed as of the dates indicated or that may be achieved in the future. 7 RAMCO-GERSHENSON PROPERTIES TRUST PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (In thousands, except per share amounts) (Unaudited) Historical (1) Statement of Revenues and Certain Expenses - Lakeland (2) Pro Forma Adjustments Pro Forma REVENUE Minimum rent $ $ $ ) $ Percentage rent - - Recovery income from tenants ) Other property income 2 - Management and other fee income - ) TOTAL REVENUE ) EXPENSES Real estate taxes 89 ) Recoverable operating expense ) Other non-recoverable operating expense - Depreciation and amortization - General and administrative expense 5 - TOTAL EXPENSES INCOME BEFORE OTHER INCOME AND EXPENSES AND TAX ) OTHER INCOME AND EXPENSES Other income, net - - Gain on sale of real estate 69 - - 69 Earnings from unconsolidated joint ventures - ) Interest expense ) - ) ) Amortization of deferred financing fees ) - - ) Provision for impairment on equity investments in unconsolidated joint ventures ) - - ) Deferred gain recognized - - INCOME FROM CONTINUING OPERATIONS BEFORE TAX ) Income tax benefit 18 - - 18 INCOME FROM CONTINUING OPERATIONS ) NET INCOME ) Net loss (income) attributable to noncontrolling partner interest 86 - ) 74 NET INCOME ATTRIBUTABLE TO RPT ) Preferred share dividends ) - - ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ $ ) $ EARINGS PER COMMON SHARE (7) Continuing operations - basic $ $ Continuing operations - diluted $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted 8 RAMCO-GERSHENSON PROPERTIES TRUST NOTES AND ADJUSTMENTS TO PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (Unaudited) Represents the consolidated continuing operations of the Registrant for the nine months ended September 30, 2012.Revenues and expenses related to discontinued operations are not included.See the historical consolidated financial statements and notes thereto presented in the Registrant’s Form 10-Q for the nine months ended September 30, 2012. Represents the revenues and certain expenses of Lakeland for the nine months ended September 30, 2012 as presented in the statement of revenues and certain expenses included in this Form 8-K. Represents the net adjustments to record tenant rents on a straight-line basis from the acquisition date over the remaining term of the in-place leases. Represents adjustments to the historical statement forShoppes of Lakeland activity from the date of acquisition through September 30, 2012 captured in the Statement of Revenues and Certain Expenses for the nine months ended September 30, 2012. Represents the estimated depreciation and amortization of the acquired assets on a straight-line basis.Tenant improvements and the value of in-place leases are depreciated over the remaining lives of the related leases.Buildings are depreciated over the estimated remaining useful lives which are 40 years.In addition we have site improvements that are depreciated over 10-30 years. Represents the estimated interest expense on the increase in the balance of the revolving line of credit utilized to fund the acquisitions.The assumed interest rate for the period is 1.9% which is the interest rate as of September 30, 2012. Earnings per share is calculated in accordance with Accounting Standards Codification 260 – “Earnings per Share,” which requires the allocation of non-controlling interest between continuing and discontinued operations.The historical earnings per share amounts are the amounts reported in the Registrant’s Form 10-Q for the nine months ended September 30, 2012. 9 RAMCO-GERSHENSON PROPERTIES TRUST PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2011 (In thousands, except per share amounts) (Unaudited) Historical (1) Statement of Revenues and Certain Expenses - Lakeland (2) Pro Forma Adjustments Pro Forma REVENUE Minimum rent $ Percentage rent - - Recovery income from tenants - Other property income 65 - Management and other fee income - ) TOTAL REVENUE 77 EXPENSES Real estate taxes - Recoverable operating expense - Other non-recoverable operating expense - - Depreciation and amortization - General and administrative expense 4 - TOTAL EXPENSES INCOME BEFORE OTHER INCOME AND EXPENSES AND TAX ) OTHER INCOME AND EXPENSES Other expense, net ) - - ) Gain on sale of real estate - - Earnings from unconsolidated joint ventures - ) Interest expense ) - ) ) Amortization of deferred financing fees ) - - ) Provision for impairment ) - - ) Provision for impairment on equity investments in unconsolidated joint ventures ) - - ) Loss on early extinguishment of debt ) - - ) (LOSS) INCOME FROM CONTINUING OPERATIONS BEFORE TAX ) ) ) Income tax provision ) - - ) (LOSS) INCOME FROM CONTINUING OPERATIONS ) ) ) NET (LOSS) INCOME ) ) ) Net loss (income) attributable to noncontrolling partner interest - ) NET INCOME (LOSS) ATTRIBUTABLE TO RPT ) ) ) Preferred share dividends ) - - ) NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ ) $ $ ) $ ) LOSS PER COMMON SHARE (7) Continuing operations - basic $ ) $ ) Continuing operations - diluted $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted See accompanying notes. 10 RAMCO-GERSHENSON PROPERTIES TRUST NOTES AND ADJUSTMENTS TO PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2011 (Unaudited) Represents the condensed consolidated continuing operations of the Registrant for the year ended December 31, 2011.Revenues and expenses related to discontinued operations are not included.See the historical consolidated financial statements and notes thereto presented in the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2011. Represents the revenues and certain expenses of Lakeland for the year ended December 31, 2011 as presented in the statement of revenues and certain expenses included in this Form 8-K. Represents the net adjustments to record tenant rents on a straight-line basis from the acquisition date over the remaining term of the in-place leases. Represents adjustment for the year to date management fees related to Lakeland recorded in the historical statement. Represents the estimated depreciation and amortization of the acquired assets on a straight-line basis.Tenant improvements and the value of in-place leases are depreciated over the remaining lives of the related leases.Buildings are depreciated over the estimated remaining useful lives which are 40 years.In addition we have site improvements that are depreciated over 10-30 years. Represents the estimated interest expense on the increase in the balance of the revolving line of credit utilized to fund the acquisitions.The assumed interest rate for the period is 2.8% which is the interest rate as of December 31, 2011. Earnings per share is calculated in accordance with Accounting Standards Codification 260 – “Earnings per Share,” which requires the allocation of non-controlling interest between continuing and discontinued operations.The historical earnings per share amounts are the amounts reported in the Registrant’s Form 10-K for the year ended December 31, 2011. 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAMCO-GERSHENSON PROPERTIES TRUST Date:November 16, 2012 By: /s/GREGORY R. ANDREWS Gregory R. Andrews Chief Financial Officer and Secretary 12 EXHIBIT INDEX Exhibit Description Consent of Independent Registered Public Accounting Firm 13
